Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites that the tensile strength and hardness of the cup (see 112(b) rejection below) is increased to 204 MPa and 85 HV from 71 MPa and 25 HV after the constrained ironing process.  However, the specification does not reasonably convey to one skilled in the art at the time the application was filed that the applicant was in possession of embodiments where the constrained ironing process could be performed on any cup to yield such properties.  
In particular, the specification discusses the simulations and experiments as being performed with aluminum as the material for the workpiece, as discussed in Paras. [0020] and [0024] and Figs. 3 and 5.  However, the claim language is broad enough to cover any material, such as titanium or a hardened steel.  There is no support in the specification for the constrained ironing process being able to change the properties of a cup made of any material other than aluminum to the properties recited in claim 6.  Applicant has not reasonably conveyed that they are in possession of the invention recited in claim 6 as it covers every possible material and not just aluminum.  As such, the applicant’s disclosure and claims do not comply with the written description requirement.  Claims 7-10 depend from claim 6 and fail to satisfy the written description requirement for at least the reasons discussed above.
Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for aluminum having an initial value of 71 MPa and 25 HV , does not reasonably provide enablement for any material obtaining these features after const.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Regarding claim 6, the scope is enabled for a drawn cup made of aluminum (Paras. [0020] and [0024] and Figs. 3 and 5), but it is not enabled for embodiments in which the cup is made of any material other than aluminum.  It is noted that the claim currently recites only the tensile strength and Vickers Hardness of the cup and is open ended regarding the material of the cup, i.e., it could be paper, titanium or hardened steel.  The specification does not provide sufficient evidence that satisfy the enablement requirement and undue experimentation would be necessitated since: 
(I) The breadth of the claims: claim 6 only recites the tensile strength and Vickers Hardness properties of the cup after a deep drawing operation and then after a constrained ironing process with no limitation on the material of the cup.
(II) The amount of direction provided by the inventor: the application provides direction regarding the initial thickness, final thickness, height, number of mesh, coefficient of friction and angle of the die for one example in which an aluminum cup is used.  There is no direction provided for determining these settings or other settings such as the force of the punch or material of the punch and die for cups made of materials other than aluminum or even other configurations of the aluminum cup, e.g., with different initial and final thicknesses.
(III) The existence of working examples: the application provides one example that is a simulation using aluminum (Table 1) and does not provide examples for any other materials.
(IV) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: as discussed in the amount of direction section, there are many parameters that would require experimentation to use and make the invention, such as the material of the cup, the initial and final thicknesses of the cup, height of the cup, coefficient of friction, angle of the die, material of the die and punch, and the force of the punch in addition to other parameters.  
In conclusion, after weighing and considering all of the WANDS factors, the Examiner contends that the applicant’s disclosure does not enable one of ordinary skill in the art at the effective filing date of the invention to make and use the invention as instantly claimed without undue experimentation.
Claims 7-10 depend from claim 6 and fail to satisfy the enablement requirement for at least the reasons discussed above.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the phrases “a new method” and “a special die” which renders the claim indefinite because it is not clear what is required to make the method new or the die special.  For the purposes of examination, these phrases will be interpreted as “a method” and “an ironing die” as the die is later referred to as “said ironing die.”  Claims 2-10 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 3, the claim recites “said thickness of said deep-drawn cup is at least 80%” which renders the claim indefinite because it is not clear if the thickness of the cup is 80% of the initial thickness or is reduced by 80%, i.e., 20% of the initial thickness.  For the purposes of examination, this claim will be interpreted as the thickness of the cup is at least 80% of the initial thickness and may be reduced further, e.g., 70%.  Further, it is noted that if the claim is interpreted as reducing the thickness by 80%, i.e., 20% of the initial thickness, as discussed in Para. [0029] of the specification, there will be 35 USC 112(a) issues as the only example provided reduces the thickness by 40% as shown in Table 1.  Claims 4-10 depend from claim 3 and fail to clarify the indefinite language.
Regarding claim 4, the claim recites “a knob with a specified angle (ironing angle)” which renders the claim indefinite because it is not clear what is required for the angle to be specified, i.e., does the angle need to be specified by an operator or is it a set angle.  This phrase will be interpreted as “a knob at an angle relative to a surface of the die.”  Claims 5-10 depend from claim 4 and fail to clarify the indefinite language.
Regarding claim 5, the claim recites “ductile parts” and “crisp parts” which renders the claim indefinite because it is not clear what makes a part ductile or crisp.  As the claim recites the parts being 
Regarding claim 6, the claim recites the tensile strength and hardness properties without identifying what component has these properties.  For the purposes of examination, the cup will be interpreted as having the properties recited in the claim.  Claims 7-10 depend from claim 6 and fail to clarify the indefinite language.
Regarding claim 8, the claim recites “there is no need for annealing parts between each step” which renders the claim indefinite because it is not clear if the process cannot include an annealing step or may still include an annealing step if it is optional and not required.  For the purposes of examination, this phrase will be interpreted as the process may still include an annealing step if it is optional and not required.  Claims 9-10 depend from claim 8 and fail to clarify the indefinite language.
Regarding claim 9, the claim recites “very high strength-to-weight ratio” which renders the claim indefinite because it is not clear what is “very high.”  For the purposes to examination, this phrase will be interpreted as any strength-to-weight ratio.  Further, the claim recites the cup “can be utilized in various industries” which renders the claim indefinite because it is not clear in which manner the cup needs to be utilized, i.e., does it have to be an integral part of a product in the industry or can it be a paper weight for people working in the industry.  For the purposes of examination, this phrase will be interpreted as the cup may be used in any manner in various industries.  Claim 10 depends from claim 9 and fails to clarify the indefinite language.
Regarding claim 10, the claim recites the strength of the cup “increases significantly” which renders the claim indefinite because it is not clear how much the strength needs to increase to be significant.  For the purposes of examination, this phrase is interpreted as requiring the strength of the cup to be increased by at least double, as specified later in claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0081490 A1 to Ferraro.
Regarding claim 1, Ferraro teaches a new method of constrained ironing process (Fig. 5) comprising the steps of: 
a) Deep-drawn cup 460 is placed on a punch 550 (Fig. 5; Paras. [0029]-[0030]); 
b) Then said cup 460 and punch 550 are placed inside a special die 530 (Fig. 5; Paras. [0029]-[0030]); 
c) Applying force to said punch (Fig. 5; Paras. [0029]-[0030]; “punch 550 is pressed into cup 460”); 
d) Said cup is forced and driven into said ironing die, wherein during this process walls of said cup are deformed and reduced in thickness (Fig. 5; Paras. [0029]-[0030]; “the action of the punch 550 downstroke on cup 460 simultaneously reduces the wall thickness of the cup’s body surface 468 as the cup is punched through the die cavity 532 to reform the cup into finished cup 10”).
Ferraro fails to explicitly teach applying force to said punch via any type of hydraulic, water or electric press; specifically Ferraro is silent regarding the manner in which the ironing punch 550 is driven.  
However, Ferraro teaches a punch 150 is driven via any type of hydraulic, water or electric press (Para. [0021]; the punch is hydraulically driven).
Therefore, it would have been obvious to substitute the punch driving mechanism of the ironing punch in Ferraro with the hydraulic drive of the drawing punch in Ferraro as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of driving the punch as it applies force to the cup.
Regarding claim 2, modified Ferraro teaches the method of claim 1, wherein said punch 550 is cylindrical (Fig. 5; Para. [0029]; “punch 550 is a cylindrical mass of carbide steel”) and directly receives required force for said constrained ironing process from a press machine (Fig. 5; Paras. [0029]-[0030]; it is noted that modified Ferraro includes the punch 550 directly receiving the required force from the hydraulic machine).
Regarding claim 3, modified Ferraro teaches the method of claim 2, wherein an edge of said cylindrical punch 550 imposes force into said deep-drawn cup 460 (Fig. 5; Paras. [0029]-[0030]) and according to an internal geometry of said die, said thickness of said deep-drawn cup is at least 80% in just one step of stress to said deep-drawn cup, without a need of an ironing ring (Paras. [0029]-[0030]; the thickness of the cup is reduced from 0.224 mm to 0.152 mm, i.e., 68% of the original thickness).
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferraro as applied to claims 1-3 above, and further in view of US 5778772 to Saiki.
Regarding claim 4, modified Ferraro teaches the method of claim 3, wherein said die 530 comprises a step pattern (Fig. 5; Paras. [0029]-[0030]; the die includes a beveled surface 542 that 
Ferraro fails to explicitly teach the die includes a knob with a specified angle (ironing angle).
Sakai teaches a method of ironing a cup (Abstract) in which a die 3 is provided that includes a knob 3g with a specified angle (Fig. 7; Col. 11, Lns. 18-44; ironing portion 3g is provided at a specified angle).
It would have been obvious to modify prior to the effective filing date of the claimed invention to modify the die of Ferraro to include the knob of Sakai as the knob assists in the ironing process while reducing the load due to ironing and the surface of the die is subject to less wear and damage (Sakai, Col. 11, Lns. 27-31).
Regarding claim 5, modified Ferraro teaches the method of claim 4, wherein in addition to ironing ductile parts, said process is capable of ironing crisp pieces and parts (Fig. 5; Paras. [0029]-[0030]).
Regarding claim 6, modified Ferraro teaches the method of claim 5 (Fig. 5). 
However, modified Ferraro fails to explicitly teach wherein after constrained ironing process, tensile strength and hardness increased to 204 MPa and 85 HV respectively from an initial value of 71 MPa and 25 HV.
Sakai teaches the drawing and ironing operations are performed on a cup made of aluminum (Col. 20, Lns. 18-28).
It would have been obvious to substitute the material of the cup in Ferraro with the material of the cup in Ferraro as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of producing a cup with the desired properties (Sakai, Col. 20, Lns. 18-28).  It is noted 
Regarding claim 7, modified Ferraro teaches the method of claim 6 (Fig. 5), wherein a TRR (Thickness reduction ratio) is calculated using formula: TRR = (ti-tf)/ti; wherein ti and tf define an original and final thickness of said cup respectively (Paras. [0029]-[0030]; it is noted that the claimed thickness reduction formula is a standard formula for finding the ratio by which something has been reduced).
Regarding claim 8, modified Ferraro teaches the method of claim 7 (Fig. 5), wherein in said process there is no need for annealing parts between each step of ironing process to improve ductility and removing hardening (Fig. 5; Paras. [0029]-[0030]; it is noted that Ferraro does not discuss performing any annealing operations during production of the cup).
Regarding claim 9, modified Ferraro teaches the method of claim 8 (Fig. 5), wherein said final drawn cup comprises a very high strength-to- weight ratio and can be utilized in various industries, comprising but not limited to food packaging industry, automotive and defense industry (Paras. [0029]-[0030]; modified Ferraro includes an aluminum cup with the thickness reduced to approximately 68%, which would result in a high strength-to-weight ratio).
Regarding claim 10, modified Ferraro teaches the method of claim 9, wherein hardness and strength of said drawn cup increases significantly in comparison to basic raw piece (at least double) (Paras. [0029]-[0030]; modified Ferraro includes an aluminum cup with the thickness reduced to approximately 68%, which would result in a hardness strength increasing at least double).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,750,222 to Komatsu teaches a method for ironing including an ironing die with a knob (Fig. 7; Col. 7, Lns. 56-67) and a TRR formula with (ti-tf)/ti (Col. 8, Lns. 1-13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725